Title: To Benjamin Franklin from Francis Hopkinson, 3 October 1781
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Sir/
Philada. Octr. 3d. 1781—
Unwilling to engage too much of your Attention I write but seldom, & yet have been unlucky in the few Instances wherein I have endeavour’d to amuse you & gratify myself. My Letters have for the most part miscarried. I wrote pretty fully by Mr. President Lawrence, who you know was taken with his Papers— My Bagatelles were no Doubt paraded in great Form on Lord G: Germain’s or Ld. Norths Tables— & much Good may they do them.
I again enclose you a few of my Performances, comic & serious.— The Oratorial Affair, is I confess not very elegant Poetry but the Entertainment consisted in the Music, & went off very well— In short the Musician crampt the Poet.

This will be delivered to you by my good friend Mr. Thomas Barclay who is to reside in France as Consul for the United States; he is a Gentleman who will recommend himself on Acquaintance more effectually than I can do in a Letter; he has a particular Esteem for you; & will be much gratified in your Notice; and particularly obliged by your friendly Advice & Assistance, in his Department.
I write no News— Mr. Barclay will give you a full Account of our Situation— I will only say that a very few Weeks will leave the British very little Strength or Hold in America.
Sincerely wishing you Health and Happiness I am ever Your affectionate
F Hopkinson

Write to me when you can & inform me of Philosophical Discoveries & Improvements.

 
Addressed: Honble. / Dr. Franklin
Endorsed: F. Hopkinson
